DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4 and 6-18 are pending.
Claims 2-3 and 5 are cancelled.

Response to Amendment
The amendment, filed 11 October 2022, is fully responsive.

Applicant’s amendments to the claim 1 has overcome the objection previously set forth on claim 6. The objection of the claim 6 has been withdrawn.

Response to Arguments
Regarding 101 rejections (see Amendment pages 12-15):
Applicant argues that “similar to example 39, the features of amended independent claim 1 do not recite a mental process.” (see Amendment, page 14, first full paragraph, first sentence)
Examiner respectfully disagrees and submits that the limitations “a central processing unit (CPU) configures to: … execute at least one of a face recognition, a voice recognition, or a biometric authentication based on the acquired sensor data; detect, based on the execution of the at least one of the face recognition, the voice recognition, or the biometric authentication, a person who approaches an object of interest,” as recited in the amended claim 1, are not similar to the example 39, where the example 39 trains the neural network using images. Further, nothing in the claim element precludes the steps of the limitations from practically being performed in the mind through observation, evaluation, and judgement, but for the recitation of the “central processing unit (CPU)”. For example, an airport security agent executes a face recognition of a traveler who approaches a security station by looking at the traveler’s face and then comparing it to the traveler’s passport picture. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components (the CPU), then it falls within the “Mental Processes” grouping of abstract ideas. The argument is not persuasive. Accordingly, the claim recites an abstract idea.

Applicant further argues that “the claimed subject matter is inextricably tied to a machine (Ex parte Steiner). Accordingly, the Applicant submits that the claimed subject matter does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as mathematical concept, mental process, or a method for organizing human activity.” (see Amendment, page 14, first full paragraph, second and third sentences). Applicant further describes an example of a machine. (see Amendment pages 13-14)
Examiner respectfully disagrees and submits that under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, such as the central processing unit (CPU), then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the independent claim 1 recites “an object of interest,” and not necessarily “a machine.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner submits that the claimed subject matter is tied to “an object of interest,” as recited in the claim, and are not tied to a garbage pickup box, an automobile, a refrigerator, or a music player, as described in the specification. The argument is not persuasive.

Applicant argues that “the alleged abstract idea is integrated into a practical implementation. The Applicant submits that at least the above-recited features of amended independent claim 1 enhance the illegal action prevention effect by restricting the operation leading to the illegal action.” (see Amendment page 14 second full paragraph)
Examiner respectfully disagrees and submits that the abstract idea is not integrated into a practical implementation. The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The limitations “restrict the operation on the object of interest”, “control … output of the past action history” and “warning” based on the abstract idea, as recited in the amended claim, are not integration the abstract idea into a practical application. The limitations are merely adding the words “restrict,” “control” and “warning” (or to apply) generally with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.05(a). The argument is not persuasive.
Examiner submits that the garbage pickup box example that Applicant provided in pages 13-14 of the Amendment does integrate the abstract idea into a practical application. However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, as discussed above.

Applicant argues that “the Applicant has shown a teaching in the Specification that describes how the technology is improved and has a practical implementation and has established a clear nexus between the claim language and the improvements to the technology.” (see Amendment page 14 last partial paragraph)
Examiner respectfully disagrees and submits, as discussed above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The argument is not persuasive.

Applicant generally argues that “the features of amended independent claim 1 add specific limitations that are not well-understood, routine, conventional activity in the field,” and “that taking all the claim elements of amended independent claim 1 individually, and in combination, amended independent claim 1 as a whole amounts to significantly more than the alleged abstract idea.” (see Amendment page 15 first full paragraph)
Examiner submits that this argument is generally conclusive and is not persuasive. Examiner respectfully disagrees, and directs Applicant to the Claim Rejections - 35 USC § 101 section below for detailed analysis.

For foregoing reasons, the claim is not patent eligible.

Applicant’s arguments (see Amendment pages 15-20) with respect to the 102 and 103 rejections, have been considered but are moot because independent claims 1 and 17-18 are rejected under 112(a) and 112(b), as failing to comply with the written description requirement, and as failing to point out and distinctly claim the subject matter. See Claim Rejections - 35 USC § 112 section below.


Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities: “the detected person” in line 16, line 19, and line 16, respectively, should read “the detected person to violate the rule”. Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “control … output of the past action history of the detected person”. Examiner cannot find in the specification the description of controlling output of the past action history of the detected person. As described at least in paragraphs [0075], [0107], and [0177] with sample notifications, for examining purposes, the limitation has been interpreted to mean “provide … notification of the rule violation history of the detected person”. Appropriate correction is required.
For similar reason, claims 17-18 are rejected under 35 U.S.C. 112(a).
Claims 4 and 6-16 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 4 and 6-16 are rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “restrict the operation on the object of interest based on the estimated likelihood of the detected person; control, based on the restriction of the operation on the object of interest, output of the past action history of the detected person, and a warning associated with the rule; and remove the restriction of the operation on the object of interest based on output of the past action history and the warning.” It is unclear how to differentiate when and how the restrict limitation and the remove the restriction limitation are coordinated. As currently recited, the restrict limitation and the remove the restriction limitation may happen at the same time. As described at least in Figure 3 (S115), Figure 6 (S218), and Figure 7 (S254), for examining purposes, the limitation “remove the restriction of the operation on the object of interest based on output of the past action history and the warning” has been interpreted to mean “remove the restriction of the operation on the object of interest after a predetermined time period upon providing the notification of the rule violation history and the warning”. Appropriate correction is required.
For similar reason, claims 17-18 are rejected under 35 U.S.C. 112(b).
Claims 4 and 6-16 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 4 and 6-16 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 12, 15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the claim recites, “a central processing unit (CPU) configured to: … execute at least one of a face recognition, a voice recognition, or a biometric authentication based on the acquired sensor data; detect, based on the execution of the at least one of the face recognition, the voice recognition, or the biometric authentication, a person who approaches an object of interest; estimate a likelihood of the detected person to violate a rule, wherein the rule is associated with an operation on the object of interest, and the estimation is based on a rule violation history that indicates a number of times the detected person has violated the rule, wherein the rule violation history is based on a past action history of the detected person”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of “a central processing unit (CPU)”. That is, other than reciting “a central processing unit (CPU)”, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, an airport security agent executes a face recognition of a traveler who approaches a security station by looking at the traveler’s face and then comparing it to the traveler’s passport picture. The airport security agent may also determine if the traveler is on a no-fly list based on past violations. As another example, a person spots an athlete who has violated rules in handling a ball in past games whenever the athlete approaches a goal, and based on the person remembering that the athlete violated rules in handling the ball at least once in each of the past three games, the person make a judgment that the athlete is likely to violate the rules in handling the ball in the current game when the athlete approaches the goal. Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim recites “acquire sensor data from a sensor.” When so evaluated, this limitation of does not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The claim recites additional limitations, “restrict the operation on the object of interest based on the estimated likelihood of the detected person; control, based on the restriction of the operation on the object of interest, output of the past action history of the detected person, and a warning associated with the rule; and remove the restriction of the operation on the object of interest based on output of the past action history and the warning.” When so evaluated, the additional limitations are not indicative of integration into a practical application as it is generally adding the elements of restricting an operation and providing a warning notification (“to apply”) with the judicial exception, and is also not indicative of integration into a practical application, see MPEP 2106.04(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.04(a).  Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “acquire sensor data from a sensor” represent mere data gathering well-understood, routine, and conventional because they are claimed in a merely generic manner.  As shown in as demonstrated in Han et al. (US 10,446,018 B1) column 1 line 64 to column 2 line 2 (“An occupant detected in the vehicle interior can be associated with a user profile based on a sensor data representation of the occupant correlating with a sensor data representation included in the user profile, accessing a user profile from a user device supporting the occupant, etc.”), and Logan (US 2006/0237427 A1) paragraph [0019] (“The system may include a mechanism that allows a person to identify oneself to the system by inputting a password or pin-number, or by identification information acquired by a biosensor.”), “acquire sensor data from a sensor”, as recited in claim, is well-understood, routine, and conventional. The additional limitation of “restrict the operation on the object of interest based on the estimated likelihood of the detected person; control, based on the restriction of the operation on the object of interest, output of the past action history of the detected person, and a warning associated with the rule; and remove the restriction of the operation on the object of interest based on output of the past action history and the warning,” as discussed above, amounts to no more than just a general recitation of applying the abstract idea, and do not impose meaningful limits on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Independent claims 17 and 18 are not patent eligible for similar reasons, as explained above for independent claim 1.
Dependent claims 12 and 15 are directed to further defining the abstract idea and general recitation of applying the abstract idea as recited in independent claims 1, 11 and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116